Order, Family Court, New York County (George Jurow, J.), entered on or about February 26, 1996, which, upon appellant’s admission that she had committed an act which, if committed by an adult, would constitute the crime of assault in the second degree, adjudicated her a juvenile delinquent and placed her with the Division for Youth for 18 months, unanimously affirmed, without costs.
Where appellant had a history of habitual truancy and volatile and assaultive behavior, the court properly determined that her placement with a private residential program, rather than probation, was the least restrictive alternative to protect both appellant and the public (Matter of Katherine W., 62 NY2d 947). Concur—Sullivan, J. P., Milorias, Tom and Andrias, JJ.